Citation Nr: 0127398	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  96-46 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for panic disorder and 
generalized anxiety disorder.

2.  Entitlement to service connection for psychiatric 
disability other than panic disorder and generalized anxiety 
disorder.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability.

(The issue of whether the Board of Veterans' Appeals 
committed clear and unmistakable error in its December 1990 
decision, which determined that there had been no clear and 
unmistakable error in an August 1978 RO decision denying 
service connection for residuals of a fractured nose, is the 
subject of a separate decision.)




REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
December 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
February 1998, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for psychiatric disability.  The Board 
then denied the reopened claim and also denied entitlement to 
a total disability evaluation based upon individual 
unemployability.

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion of the parties, the Court entered a December 1998 
order vacating the Board's February 1998 decision and 
remanding the case to the Board for further action.  This 
matter was then Remanded by the undersigned in May 1999 for 
the purpose of obtaining additional factual and medical 
evidence.  It was returned to the Board in August 2001.

The issue of entitlement to service connection for 
generalized anxiety disorder and panic disorder is decided 
herein while the other issues on appeal are addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained by the RO.

2.  The veteran's generalized anxiety disorder and panic 
disorder originated in active duty.


CONCLUSION OF LAW

Panic disorder and generalized anxiety disorder were incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Subsequent to the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue decided herein are liberalizing and are therefore 
applicable to the issue decided herein.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for 
psychiatric disability.  The RO has found the claim to be 
well grounded, obtained all available medical records 
pertinent to this claim and provided the veteran with 
multiple VA examinations to determine the etiology of this 
disability.  There is no outstanding evidence or information 
which should be obtained.  

The Board notes that the veteran's service medical records 
are unavailable for the most part.  The National Personnel 
Records Center (NPRC) reported in June 1978, November 1989, 
and March 1993 his medical records were not on file.  In a 
case where the veteran's service medical records are 
unavailable through no fault of the claimant, VA must afford 
the case "heightened consideration" due to the missing 
records.  See Marciniak v. Brown, 10 Vet. App. 198, 201 
(1997), citing O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA regulations do not require that service connection 
necessarily be established by service medical records; it may 
be established by cognizable evidence from other medical and 
lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).  A review of the record discloses that the veteran 
was apprised of the alternate evidence that he could submit 
to support his claim for service connection, and that he has, 
in fact, submitted lay statements from fellow service members 
for this purpose.

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Moreover, in light 
of the favorable outcome of this decision, the veteran will 
not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider it in light of the regulations implementing the 
VCAA.  A remand for RO consideration of the claim in light of 
the implementing regulations would only serve to delay 
resolution of the veteran's appeal with no benefit flowing to 
the veteran.

I.  Factual Background

As noted above, the veteran's service medical records are 
unavailable for the most part, presumably having been 
destroyed in a fire during the early 1970's at the NPRC.  The 
only existing service medical record is the report of the 
veteran's December 1956 service discharge examination, which 
indicates that the veteran's psychiatric condition and heart 
were normal.  Similarly, in conjunction with claims for 
service connection for residuals of a fractured nose filed in 
May 1978 and August 1988, medical records from the Cleveland 
VA Medical Center (VAMC), Deaconess Hospital, and E.P. 
Friedal, M.D., contain no findings pertaining to complaints, 
treatment, and/or diagnosis of panic disorder, anxiety 
disorder, or heart palpitations.

In May 1991, the veteran filed a claim for service connection 
for psychiatric disability.  He said the onset of his panic, 
anxiety, and depressive disorder occurred during his active 
service.  However, he stated that he lived for many years 
believing that he had some sort of heart problem rather than 
a psychiatric disorder.  He said he had only recently learned 
that his problems were not physical in nature.

A March 1990 treatment note from the Brecksville VAMC 
indicates that the veteran was seen for complaints of 
increased mental stress.  He stated that he had a 20 to 30 
year history of increased heart rate during periods of 
stress.  He wondered whether he was experiencing panic 
attacks.  Subsequent treatment records dated between July 
1990 and April 1991 reveal that the veteran was diagnosed as 
having panic attacks, and that the problem was relieved 
through use of medication.

Following a December 1992 Board REMAND that requested 
additional development, the veteran reported in January 1993 
that he was seen in the mid-1970s by Dr. Joseph Portaro for 
complaints of heart trouble.  He recalled that an 
electrocardiogram was performed, and that the study showed 
his heart to be normal.  He indicated that he had tried to 
obtain his medical records from Dr. Portaro, but that he had 
not had any success.  He said Dr. Portaro had retired and was 
possibly deceased.

The veteran was afforded a VA psychiatric examination in 
September 1993.  He said he first experienced the symptoms of 
his panic attacks in service.  Whenever he encountered a 
stressful event, he stated he would experience heart 
palpitations and the feeling that he had a lump in his 
throat.  He reported that he was seen by Army doctors and 
that nothing abnormal was found.  He said similar findings 
were made when he was evaluated by a cardiologist in 1976.  
The veteran indicated that he had lived with his "problem" 
for many years because he believed that nothing could be 
done.  He stated he was diagnosed as having a panic disorder 
in the course of receiving treatment through the VAMC.  

Following a mental status examination, the veteran was 
diagnosed as having panic disorder with agoraphobia.  The 
examiner indicated that the primary symptoms of the veteran's 
panic disorder were palpitations and difficulty breathing.  
He said the panic attacks were precipitated by the veteran's 
fear of having a panic attack or being in an embarrassing 
situation.  It was noted that the veteran gave a 40-year 
history of having this problem.

In a letter received in December 1993, R.E. reported that he 
had enlisted in the Army at the same time as the veteran.  He 
said they went through basic training together.  He recalled 
that the veteran had trouble talking when he was in pressured 
situations, to include talking to superiors.  He could not 
recall any particular incident when this occurred.  

Similarly, in a statement received in January 1994, C.C. 
reported that he and the veteran had been good friends in 
service, and that they had spent the first three years of his 
military service together.  He stated that the veteran would 
develop a speech problem whenever he was confronted by a 
superior officer.  He said the veteran would begin to 
stutter.  While serving in Japan, he remembered receiving a 
letter from the veteran wherein the veteran indicated that he 
was on sick call for a heart problem.  

M.S. also recalled that the veteran received in-service 
evaluations for a heart problem.  He said the veteran's 
mother received a letter from the veteran informing her that 
he had something wrong with his heart.  He indicated that he 
was with the veteran's mother at time that she read the 
letter.

Statements from J.F., W.S., G.B., T.M., J.J., E.C., and C.B. 
note that the veteran had a long history of having a problem 
handling stress.  Each individual recalled instances when the 
veteran developed physical problems in stressful situations.  
Of note, W.S. indicated that he had known the veteran since 
the late-1950s.  Since that time, he said the veteran would 
experience speech problems whenever he was in a crowd or 
group setting.  He said he noticed a similar response one 
time when the veteran was stopped by the state police for a 
car inspection.  He stated that he observed that the veteran 
had trouble answering questions, and that it appeared that 
the veteran was having problems swallowing and breathing.

In further support of his claim for service connection, the 
veteran submitted copies of treatment records from the 
Brecksville VAMC dated between June 1982 and July 1985.  A 
June 1982 treatment note indicates that the veteran was seen 
for complaints of dizziness, chest pain, and numbness of the 
left lower extremity.  The report of a July 1985 chest x-ray 
indicates that the veteran's heart was normal.

In September 1996, K.J. Manges, Ph.D., reported that he had 
conducted a vocational and psychological evaluation of the 
veteran.  He stated that he had reviewed the veteran's VA 
medical records and progress notes.  He indicated that the 
correspondences from the veteran and the statements from 
C.B., W.S., G.B., J.F., E.C., J.J., T.M., C.C., R.E., and 
M.S. had also been reviewed.  The veteran's pre-service, in-
service, and post-service psychiatric history was discussed.  
The results of psychological tests were also referenced.  
Based on this information, the veteran was diagnosed as 
having panic disorder with agoraphobia.  Dr. Manges opined 
that this problem was a result of the veteran's experiences 
during his active service.  He noted that the veteran did not 
have a history of panic attacks prior to his entering 
service.  He indicated that he was not surprised by the fact 
that the veteran's panic disorder had escaped diagnosis for 
many years.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in June 1997.  He contended that his 
diagnosed panic disorder had its onset during his active 
military service.  He said he experienced extreme nervousness 
whenever there was an inspection.  He stated his heart would 
begin to pound if he was asked a question by the inspector or 
superior officer.  He reported that he had difficulty 
speaking, and that he became embarrassed and ashamed.  The 
veteran denied having any problems with nervousness prior to 
his military service.  He said he was evaluated in-service 
and post-service for his complaints of heart palpitations, 
and that he always checked-out as normal.  He asserted that 
panic disorder was a problem that was not recognized by the 
medical community until the 1990s.

A second letter was received from Dr. Manges in May 1999.  
Therein, Dr. Manges reiterated his belief that the veteran's 
panic disorder with agoraphobia had its onset during his 
active military service.  He indicated that the veteran 
reported symptoms consistent with a panic disorder that could 
have been reported correctly (i.e., chest pain, shortness of 
breath, and palpitations) and incorrectly attributed to a 
physical abnormality rather than panic disorder.  He added 
that diagnosing a psychiatric disability as a physical 
disorder, based on the physical symptoms, was not uncommon in 
the 1950s.  Dr. Manges said it made sense that the veteran 
could have ignored the physical symptoms of his panic 
disorder for many years, after being told that he was 
physically healthy.  He stated that the veteran's assertion 
that he learned to live with his problem was quite plausible.  
He also observed that the veteran was not an assertive 
individual, and that this predisposed the veteran to 
remaining quiet about his problem and to not seek treatment.  
He noted that panic disorder was not recognized by the 
psychiatric community until 1980.  In sum, Dr. Manges opined 
the veteran's in-service symptom of chest soreness was 
consistent with panic disorder.

Following the Board's May 1999 REMAND, medical records from 
the Brecksville VAMC dated from May 1994 to March 2000 were 
associated with the claims folder.  Those records show that 
the veteran received routine evaluations and treatment for, 
but not limited to, generalized anxiety disorder, panic 
disorder, and depression.  They contain no information 
pertinent to the etiology of any of the veteran's psychiatric 
problems.

In April 2000, pursuant to the Board's REMAND, the veteran 
was afforded a VA psychiatric evaluation.  He stated he first 
noticed his symptoms of a panic attack (chest pounding and 
shortness of breath) during basic training.  He said that he 
believed his mother had a similar problem.  Following a 
mental status examination, the examiner stated there was no 
question that the veteran had a long history of suffering 
from panic disorder.  Noting that the veteran's mother 
suffered from panic disorder, he stated the veteran's panic 
disorder was not caused by his military service.  However, 
giving the veteran the benefit of the doubt that he 
experienced palpitations in service, the examiner opined that 
the palpitations experienced by the veteran during his basic 
training were manifestations of his anxiety and panic 
disorder.  The diagnoses were panic disorder, generalized 
anxiety disorder, and depression.  In an addendum dated in 
May 2000, the examiner elaborated further on this diagnosis.  
He said the separate diagnosis of generalized anxiety 
disorder was rendered because the anxiety was not related to 
the panic attacks.  He stated the signs of the veteran's 
anxiety were mixed with his depression but were distinctly 
different from his panic attacks.

II.  Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease initially diagnosed 
after service discharge when all evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).

As discussed above, there is no official record documenting 
that the veteran was seen for complaints of chest pain or 
panic disorder during his active service.  There is also no 
contemporaneous post-service medical evidence documenting any 
pertinent complaint, psychiatric abnormality, or psychiatric 
diagnosis until many years after service.  The first post-
service medical evidence documenting complaints of chest pain 
is dated in 1986, 30 years after the veteran's service 
discharge.  Nevertheless, the Board finds that the evidence 
of record does corroborate the accounts given by the veteran.  
The statements from R.E. and C.C. are highly persuasive.  The 
reports from Dr. Manges also lend credibility to the 
veteran's reported history by explaining his rationale for 
not seeking treatment immediately after his service 
discharge.  Thus, providing the appellant the benefit of the 
doubt, the Board concludes that the veteran experienced 
symptoms of heart palpitations, chest pain, and difficulty 
speaking during his active service.  

The medical evidence of record clearly shows that the veteran 
currently suffers from panic disorder and generalized anxiety 
disorder.  This is unrefuted.

The remaining question before the Board therefore is whether 
the symptoms (heart palpitations, chest pain, and difficulty 
speaking) the veteran experienced during his active service 
are etiologically to his current panic disorder and 
generalized anxiety disorder.  The April 2000 VA psychiatric 
examination report addressed this question.  The examiner 
stated that the veteran's his panic and anxiety disorders 
were not caused by his active service.  However, the examiner 
said the veteran's symptoms of palpitations, when he was 
going through inspection or experiencing stress, were 
manifestations of his panic and anxiety disorder.  In this 
regard, he opined that manifestations of the veteran's panic 
and anxiety disorder occurred during his active service.  
This opinion essentially echoed the assessment made by Dr. 
Manges in his September 1996 report.

In view of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
panic disorder and generalized anxiety disorder were incurred 
in service.  


ORDER

Service connection for panic disorder and generalized anxiety 
disorder is granted.


REMAND

In addition to his panic disorder and generalized anxiety 
disorder, the veteran has been diagnosed with major 
depression.  The report of the April 2000 VA psychiatric 
examination indicates that the veteran has recently developed 
this problem.  However, the examiner also indicated that the 
symptoms of the veteran's depression were intertwined with 
his anxiety.  It is unclear in this respect as to whether the 
veteran's major depression is etiologically related to his 
generalized anxiety disorder, or whether the problem 
manifested independently of any service-connected disorder.  
Therefore, further development is required before the Board 
decides whether service connection is warranted for 
psychiatric disability other than generalized anxiety 
disorder and panic disorder.  Moreover, the service 
connection issue should be resolved before the Board decides 
the claim for a total rating based on individual 
unemployability.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should advise the veteran that 
he may submit additional medical evidence 
which would help to establish an 
etiological relationship between his 
current depressive disorder and his 
service-connected panic or anxiety 
disorder.

2.  The RO should request that the 
veteran submit the names and addresses 
for all VA and non-VA medical care 
providers who have treated or evaluated 
him since June 1999 for any psychiatric 
disorder or for his service-connected 
deviated nasal septum.  After securing 
any necessary releases, the RO should 
attempt to obtain a copy of all indicated 
records, which are not already of record, 
and permanently associate them with the 
claims file.  This should include the 
veteran's inpatient and outpatient 
treatment records from the Brecksville 
VAMC since March 2000.

3.  If the RO is unsuccessful in 
obtaining any evidence identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
evidence.

4.  The veteran should be requested to 
provide evidence, such as statements or 
records from former or prospective 
employers, of the impact of his service-
connected disabilities on his ability to 
obtain and maintain substantially gainful 
employment.  If requested by the veteran, 
the RO should provide any indicated 
assistance in obtaining such evidence.

5.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
psychiatrist to determine the current 
extent of impairment from the veteran's 
service-connected panic disorder and 
generalized anxiety disorder, and the 
nature, extent and etiology of any other 
currently present acquired psychiatric 
disorder.  The claims folders must be 
made available to and reviewed by the 
examiner along with a copy of the revised 
criteria for rating psychiatric 
disabilities and the criteria for rating 
psychiatric disabilities prior to 
November 1996.  Any indicated studies 
should be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
acquired psychiatric disorder, other than 
panic disorder and generalized anxiety 
disorder, as to whether it is at least as 
likely as not that the disorder was 
caused or chronically worsened by the 
service-connected panic or anxiety 
disorder.  With respect to any such 
disorder which the examiner believes was 
aggravated by the panic or generalized 
anxiety disorder, the examiner should 
attempt to identify the extent of 
disability due to aggravation.  The 
rationale for all opinions expressed must 
also be provided.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected psychiatric disability.  
While a percentage rating must not be 
assigned by the examiner, the examiner 
must address each and every factor 
enumerated in the criteria under both old 
and new rating schedules.  The examiner 
must furnish a complete multi-axial 
evaluation of the psychiatric disorder, 
including a score on the GAF scale on 
axis V, along with an explanation of the 
significance of the assigned score.  The 
examiner should render an opinion as to 
the degree of social and industrial 
inadaptability due to the veteran's 
service-connected disability.  If 
employment is not feasible due solely to 
the service-connected panic and/or 
anxiety disorder, the examiner should so 
state.  The examiner should discuss 
social impairment.  The rationale for all 
opinions should be discussed in detail.

The veteran should be notified of the 
date, time, and place of the examination 
in writing, and a copy of the 
notification letter should be included in 
the claims folders.

6.  The RO should also schedule the 
veteran for a VA examination to determine 
the current extent of impairment from the 
service-connected status post-operative 
deviated septum.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed must also be provided.

7.  Then, the RO should review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations. 

9.  Then, the RO should adjudicate the 
issue of service connection for 
psychiatric disability other than panic 
disorder and generalized anxiety disorder 
and readjudicate the issue of entitlement 
to a total disability evaluation based 
upon individual unemployability.  The RO 
should evaluate the veteran's service-
connected psychiatric disabilities under 
both the new and old rating criteria.  
The veteran should be assigned an 
evaluation consistent with whichever 
rating criteria would provide for a 
higher evaluation.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
attorney an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 





Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



